Citation Nr: 0637566	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The veteran had recognized World War II service.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).

The claim was remanded to the RO in September 2004 for 
consideration of a medical opinion.  The RO considered the 
medical opinion and issued the appellant a Supplemental 
Statement of the Case.  The claim has been returned to the 
Board for appropriate action.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2000, due to cardiac 
arrest secondary to renal sufficiency.  Cardiac arrhythmia 
contributed to death.

2.  Prior to death, atherosclerotic heart disease with left 
ventricular hypertrophy was diagnosed.

3.  The veteran was a former prisoner of war.



CONCLUSION OF LAW

A disability incurred in or aggravated by service contributed 
to the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 
1311, 5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
August 2001 essentially complied with statutory notice 
requirements as outlined above, except as to the fourth 
element and the disability rating and effective date 
elements.  However, these errors are non-prejudicial to the 
appellant because she was not deprived of information needed 
to substantiate her claim and, in the end, the weight of the 
evidence is against her claim.  As the benefit sought could 
not be awarded even had there been notice of the fourth 
element and the disability rating and effective date 
elements, the appellant is not prejudiced by a decision in 
this case.  Additionally, we note that, although there was 
not express notice to the appellant to provide any 
information or evidence in her possession relevant to the 
claim, her submission of relevant nexus evidence shows an 
understanding of the type of evidence necessary to 
substantiate her claim and an understanding that she should 
submit relevant evidence in her possession to VA.  The 
appellant has meaningfully participated in the prosecution of 
her claim.  As such, there is only harmless error.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, terminal medical records for the period of January 
[redacted] to [redacted], 2000, a death certificate, medical certificates 
from P.F., M.D., dated May 2000 and September 2001, and a VA 
medical opinion dated June 2003 have been associated with the 
claims folder.  We find that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Cause of Death

Under applicable legal criteria, service connection may be 
granted for a disability which is the result of disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110 (Supp. 2006); 38 C.F.R. § 3.303(a) (2006).

Where a veteran has served for 90 days or more during a 
period of war and cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).

In this case, the veteran served in World War II with the 
Philippine Army and was a prisoner of war.  In February 1991, 
service connection was established for peptic ulcer with 
duodenal bulb deformity, active with dysentery, and malaria, 
with a combined disability rating of 20 percent, effective 
from August 1989.

In January 2000, the veteran died.  A death certificate shows 
that the immediate cause of death was cardiorespiratory 
arrest secondary to renal insufficiency.  The death 
certificate was signed by Dr. P.F.  In a May 2000 statement, 
Dr. P.F. certified that the veteran was treated for peptic 
ulcer disease with bulb deformity and recurrent chronic 
malaria and that these conditions "aggravated his kidney 
dysfunction thus resulting to acute renal insufficiency and 
ultimately death."

A hospital discharge summary dated January 2000 is silent for 
peptic ulcer and malaria.  It shows that the veteran was 
admitted after collapsing at home.

In September 2001, Dr. P.F. identified his bases for the 
cause of the death as follows:  (1) patient was admitted to 
the hospital due to weakness and scanty urination, (2) ECG 
result on admission revealed atrial fibrillation with rapid 
ventricular response and non-specific wave changes, and (3) 
blood chemistry revealed elevated creatinine.

In an April 2002 statement, the appellant argued that heart 
disease was the underlying cause of the veteran's 
"cardiorespiratory arrest" and resulting death.  In a May 
2002 statement, the appellant argued that she was 
experiencing financial hardship and, therefore, the claim 
should be granted.

VA requested an expert medical opinion in May 2003.  In June 
2003, a VA opinion was received from the J.B., M.D., the 
Acting Chief, Infectious Diseases, for the Birmingham VA 
Medical Center.  The physician noted that that the veteran, 
upon presentation to the hospital in January 2000, had dark 
yellow urine and an elevated creatinine, as well as, atrial 
fibrillation at a rapid rate.  However, the physician 
observed that there was no mention of "abdominal pain or 
fever" and his white blood count was normal.  Dr. J.B. 
opined that peptic ulcer disease and duodenal bulb deformity 
with dysentery and malaria did not cause the veteran death, 
nor did they substantially contribute to his death.  He 
stated that:

It appears that death was related to 
renal failure, or a cardiac arrhythmia.  
In this patient, these conditions are 
unlikely to be caused by malaria or 
duodenal bulb disease.  On the basis of 
his presentation, he had no symptoms or 
signs consistent with active malaria such 
as high fever, chills, or vomiting or 
headache.  Nor did he have evidence of 
peptic ulcer or duodenal bulb disease 
such as epigastric pain, dyspepsia, or 
abdominal tenderness on examination."

In a June 2005 medical certificate, Dr. P.F., certified that 
the veteran was examined and treated in the hospital from 
January [redacted], 2000, until his death (the next day).  He then 
stated that the veteran was treated for recurrent peptic 
ulcer disease and malaria, and that these conditions 
aggravated his renal insufficiency, resulting in 
cardiorespiratory arrest.

The evidence record shows that the appellant died from 
cardiorespiratory arrest secondary to renal insufficiency and 
or arrythmia.  This fact is not in dispute.  The appellant 
has presented medical evidence from Dr. P.F. that reflects 
his opinion that the veteran's service connected disorders, 
peptic ulcer disease with bulb deformity and malaria, 
"aggravated his kidney dysfunction" and caused acute renal 
insufficiency and ultimately death.  By contrast, in a VA 
medical opinion dated June 2003, the physician determined 
that the veteran's service-connected disabilities did not 
cause or contribute substantially to the cause of the 
veteran's death.

The Board finds that the medical opinion of Dr. P.F. of 
little probative value.  While he provided some reasons for 
his opinion, the reasons provided are ambiguous in their 
medical relevance.  Dr. P.F. states that the veteran's 
service connected disorders aggravated his renal 
insufficiency and this opinion is based on the veteran's 
admission due to weakness and scanty urination, atrial 
fibrillation with rapid rate and elevated creatinine.  The 
relationship between these medical findings and his assertion 
of active ulcer disease and malaria aggravating the veteran's 
renal function are wholly unclear.  Additionally, Dr. P.F. 
states that the hospital records show treatment for peptic 
ulcer disease with duodenal bulb deformity and chronic 
recurrent malaria, but he never identifies any time frame for 
this treatment and the terminal medical records are entirely 
silent for complaints or findings typically associated with 
these conditions.

The Board finds that the expert medical opinion of Dr. J.B. 
has greater probative value in this matter.  In his June 2003 
opinion, the physician explained that it was unlikely that 
the either of the veteran's service-connected disorder caused 
or contributed to his death because he had no symptoms or 
signs consistent with active malaria (high fever, chills, 
vomiting, or headache) or peptic ulcer with duodenal bulb 
disease (epigastric pain, dyspepsia, or abdominal 
tenderness).  The reasons for his conclusion are clear and 
unambiguous.  Additionally, we observe that the physician 
extensively reviewed the records and has expertise in the 
field of infectious disease.

Consequently, the Board does not give much probative value to 
the opinion of Dr P.F. that the veteran's service-connected 
disorders aggravated his renal dysfunction, which led to the 
veteran's death, as his opinion is based on uncorrelated 
diagnostic findings.  

However, the record does establish that the veteran developed 
atherosclerotic heart disease with left ventricular 
hypertrophy prior to death.  Due to a change in regulations, 
this disease process may be granted service connection for 
former prisoners of war.  The regulation further provides 
that complications, specifically arrhythmia are included.  In 
this case, the VA expert noted that there was atrial 
fibrillation at a rapid rate and that it appears that death 
was related to renal failure or cardiac arrhythmia.  Since 
the veteran was a former prisoner of war, had atherosclerotic 
heart disease and regulations recognize arrhythmia as a 
complication of ASHD, service connection for the cause of 
death is warranted. 


ORDER

Service connection for the cause of death is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


